                     UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW HAMPSHIRE


Paul Blackmer

     v.                                     Case No. 19-cv-204-LM

NH, State of




                                ORDER


     After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated April 16, 2019.


                                     ____________________________
                                     Landya B. McCafferty
                                     Chief Judge

Date: November 30, 2019




cc: Paul Blackmer, pro se
